Citation Nr: 1623597	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-07 980	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis. 

2.  Entitlement to service connection for left lower extremity (LLE) radiculopathy (originally claimed as left leg, left foot and buttocks disorders), to include as secondary to the service-connected low back disability.

3.  Entitlement to an effective date earlier than October 6, 2011 for the award of service connection for right lower extremity (RLE) radiculopathy. 

4.  Entitlement to service connection for Reiter's syndrome. 

5.  Entitlement to an initial rating in excess of 20 percent for service-connected low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and D. J.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1983 to September 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal, in part, from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that rating action, the RO granted service connection for a low back disability; an initial 20 percent rating was assigned, effective January 30, 2008--the date received the Veteran's initial claim for compensation for this disability.  The RO also denied service connection for rheumatoid arthritis and Reiter's syndrome.  The Veteran appealed the initial 20 percent rating assigned to the service-connected low back disability and denials of service connection for the above-cited disabilities to the Board.  Jurisdiction of the appeal currently resides with the RO in St. Petersburg, Florida.

Regarding the claims for service connection for rheumatoid arthritis (RA) and Reiter's syndrome (RS), the Veteran did not initiate, nor did he perfect, his appeal with respect to these disabilities as his VA Form 9, received in February 2010, was limited to the matter of entitlement to an initial rating in excess of 20 percent for the service-connected low back disability.  Nonetheless, in an August 2010 supplemental statement of the case (SSOC), the RO readjudicated and continued to deny service connection for RA and RS.  Further, the Veteran's attorney briefly addressed these claims in a November 2010 written argument.  (See VA Form 646, dated and signed by the Veteran's representative, dated in November 2010).  As VA has taken action to indicate that such filings for these claims have been waived, and as his representative has noted that these issues are currently on appeal, the Board will accept jurisdiction in these matters.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

This appeal also stems, in part, from a December 2009 rating action issued by the RO in St. Petersburg, Florida.  By that rating action, the RO, in part, denied service connection for left leg, left foot and buttocks disorders, each to include as secondary to the service-connected low back disability.  The Veteran appealed the RO's adverse determinations to the Board.  

Also developed for appellate review before the Board were the issues of entitlement to service connection for right leg and right foot disorders, each to include as secondary to the service-connected low back disability.  By an October 2014 rating action, the RO granted service connection for RLE radiculopathy; an initial 20 percent disability rating was assigned, effective October 6, 2011, the first date the disability was shown by objective evidence.  (See October 2014 rating action).   The Veteran did not appeal the initial 20 percent rating assigned to this disability.  Regarding the effective date of October 6, 2011, the RO indicated that because it was not being granted for the duration of the appeal (i.e., from the date of claim--September 29, 2008), that the effective date issue for the award of service connection for RLE radiculopathy remained on appeal.  The RO included the issue of entitlement to an effective date earlier than October 6, 2011 for the award of service connection for RLE radiculopathy as secondary to the service-connected low back disability in an October 2014 SSOC.  (See SSOC issued on October 16, 2014).  Thus, as VA has taken action to indicate that the effective date for the award of service connection for RLE radiculopathy is currently on appeal, the Board will accept jurisdiction in this matter.  Percy, supra. 

Finally, in February 2016, the Veteran testified before the undersigned at a videoconference hearing conducted via the St. Petersburg, Florida RO.  A copy of the hearing transcript is of record.  At the hearing, as well as in April 2016, the Veteran submitted additional evidence in support of his appeal along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in the first instance is not required.  38 C.F.R. § 20.1304 (2015).

The issues of entitlement to service connection for an unspecified pain disorder; whether new and material evidence has been received to reopen a previously denied claim for service connection for a cervical spine disability; entitlement to service connection for fibromyalgia; and, entitlement to service connection for bilateral plantar fasciitis have been raised by the record on VA Form 21-526, Veteran's Application for Compensation or Pension, received by the RO in February 2016; typographed statement, prepared by the Veteran and received by VA in February 2016; and, 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, received by VA in March 2016, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for RS and entitlement to an initial disability rating in excess of 20 percent for the service-connected low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  During the February 2016 hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the claim of entitlement to service connection for RA. 

2.  The evidence of record makes it likely that LLE radiculopathy (originally claimed as left leg, left foot and buttocks disorders) is secondary to his service-connected low back disability. 

3.  By an October 2014 rating action, the RO granted service connected for RLE radiculopathy as secondary to the service-connected lumbar spine disability and assigned an effective date of October 6, 2011, the first date the disability was shown by objective evidence.

4.  None of the evidence of record indicates that the Veteran was diagnosed with RLE radiculopathy prior to October 6, 2011.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for rheumatoid arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  The criteria to establish service connection on a secondary causation basis for LLE radiculopathy (originally claimed as left leg, left foot and buttocks disorders) are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

3.  The criteria for entitlement to an effective date earlier than October 6, 2011 for the grant of service connection for RLE radiculopathy have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal-Rheumatoid Arthritis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 

In the present case, during a February 2016 hearing before the undersigned, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for rheumatoid arthritis.  (Transcript (T.) at page (pg.) 3).  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue and it is dismissed.

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

As the Board is granting in full the claim for service connection for left lower extremity radiculopathy (previously claimed as service connection for left leg, left foot and buttocks disorders) as secondary to the service-connected low back disability, no discussion of VA's duty to notify and assist is necessary with respect to this claim.  

Regarding the earlier effective date (EED) claim adjudicated herein, it arose following the RO's award of service connection for RLE radiculopathy as secondary to the service-connected low back disability.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The outcome of the effective date claim adjudicated herein turns on interpretations of law and not disputed facts.  There is no additional assistance that would be reasonably likely to aid in substantiating this claim.  See Livesay v. Principi, 15 Vet App 165, 178 (2001); (holding that the VCAA was not applicable where the outcome is controlled by the law, and the facts are not in dispute).

III. Legal Analysis

A. Service Connection Claim-LLE Radiculopathy

The Veteran seeks service connection for left lower extremity radiculopathy, to include as secondary to his service-connected low back disability.  After a brief discussion of the laws and regulations pertaining to direct and secondary service connection claims, the Board will analyze the claim.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), such as arthritis may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease. Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a), such as arthritis."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).
The Veteran seeks service connection for left lower extremity radiculopathy (originally claimed as left leg, left foot and buttocks disorders) as secondary to his service-connected low back disability.  

The Board will grant the claim for service connection for left lower extremity radiculopathy because the evidence tends to establish that it is secondary to the Veteran's low back disability.  The Veteran is service connected for a low back disability and it has been assigned a 20 percent rating.  He also has been diagnosed as having LLE radiculopathy that involves the anterior tibial; extensor digitis brevis; peroneus longus; and, gluteus medius muscles.  (See December 2015 report, prepared by J. O., M. D.)  

Thus, the question that remains is whether the competent and probative evidence of record contains a nexus between the diagnosed LLE radiculopathy and the service-connected low back disability.  There are VA and private opinions that are supportive of and against the claim.  At the close of November 2009 VA neurology examination, a VA examiner concluded that there was no objective evidence of any lumbar radiculopathy.  The VA examiner maintained that the Veteran's subjective complaints of lumbar disc disease were diffuse, mild and consistent with expected normal aging outcomes.  The examiner further opined the Veteran's complaints of joint pains to the legs, hips, knees, and ankles were due to rheumatoid arthritis.  The VA examiner reasoned that current (then) orthopedic literature did not support causality of lower extremity joint pathology to a lumbar soft tissue injury such as the Veteran's service-connected back condition.  (See November 2009 VA neurology examination report).  In contrast, in reports, dated in December 2015 and January 2016, a private neurologist, Dr. J. O., diagnosed the Veteran as having left lower extremity radiculopathy resulting from the Veteran's back condition.  As this medical question is entirely within this neurologist's field of medical expertise, his opinion tends to establish that left lower extremity radiculopathy is secondary to the Veteran's low back disability.  Thus, the Board finds that evidence of record supports an award of service connection for LLE radiculopathy as secondary to the service-connected low back disability.  38 C.F.R. § 3.310; Allen supra. 


B. EED Claim-Award of Service Connection for RLE radiculopathy

The Veteran is seeking an effective date prior to October 6, 2011 for the grant of a separate rating for RLE radiculopathy as secondary to the service-connected lumbar spine disability.  He maintains that the award of service connection for this disability should date back to 2005 or 2006. (T. at pg. 36). 

Generally, the effective date of a rating and award of compensation or an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o)(1)  (2015).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2015).  An informal claim is any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2015). VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits, and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196   (1992).

By an October 2014 rating decision, the RO granted service connection for RLE radiculopathy as secondary to the service-connected lumbar spine disability, effective October 6, 2011.  The RO based its effective date for the award of service connection for RLE radiculopathy on an October 6, 2011 electromyography (EMG) report of the lower extremities that showed radiculopathy at L5-S1 on the right.  (See October 2014 rating action, referencing EMG report, prepared by J. O., M. D., dated October 6, 2011) 

The Board finds that the preponderance of the evidence of record is against an effective date earlier than October 6, 2011 for the award of service connection for RLE radiculopathy because this is the first date of objective evidence of this disability.  VA received the claim for service connection for RLE radiculopathy (originally claimed as right leg and right foot disabilities as secondary to the service-connected low back disability) on September 12, 2008.  (See Notice of Disagreement, received into the electronic record on September 12, 2008).  There was no evidence of any radiculopathy during a May 2008 VA spine examination.  (See May 2008 VA spine examination report).  In addition, while May 14, 2009 and September 23, 2011 VA and private treatment reports contain diagnoses of questionable history (italics added for emphasis) of sciatica, RLE and lumbar radiculopathy, there was no confirmed clinical evidence of RLE radiculopathy at these examinations.  (See May 14, 2009 VA treatment report and September 23, 2011 report, prepared by Halifax Health, labeled as "Medical Treatment Record-Government Facility and Medical Treatment Record-Non-Government Facility," received and uploaded to the Veteran's electronic record on September 30, 2009 and April 27, 2012 at pages (pgs.). 9, 7, respectively).  In this case, the first medical evidence of the Veteran being assessed with RLE radiculopathy is an October 6, 2011 EMG report, prepared by J. O., M. D.  (See report, prepared by J. O., M. D., dated October 6, 2011, received into the Veteran's electronic record on February 17, 2016).  

While the Veteran maintains that an effective date earlier than October 6, 2011 for RLE radiculopathy is warranted, his statements are outweighed by the medical evidence of record that contains confirmed evidence of RLE radiculopathy on October 6, 2011.  

Therefore, entitlement to an earlier effective date for the award of service connection for RLE radiculopathy prior to October 6, 2011, is denied.  38 C.F.R. § 3.400(o) (2015).


ORDER

The appeal of service connection for RA, having been withdrawn, is dismissed.

Service connection for LLE radiculopathy (originally claimed as left leg, left foot and buttocks disorders) as secondary to service-connected low back disability is granted. 

An effective date earlier than October 6, 2011 for the award of service connection for RLE radiculopathy as secondary to the service-connected low back disability is denied.


REMAND

Although additional delay is regrettable, the issues of entitlement to service connection for RS and entitlement to an initial disability rating in excess of 20 percent for a low back disability must be remanded for additional development; specifically, to schedule the Veteran for VA examinations and opinion (RS only) as to the nature and extent of the diagnosed RS and current severity of the service-connected low back disability.  The Board will discuss each reason for remand separately below: 

VA examinations-Service Connection for RS and Initial Rating Claim-Lumbar Spine

A.) RS

The Veteran seeks service connection for RS.  He contends that his RS is the result of his in-service treatment for gonorrhea and chlamydia.  (T. at pg. 27; and VA Form 21-4138, Statement in Support of Claim, signed and dated by the Veteran in April 2016).  In support of his claim, the Veteran submitted medical articles reflecting that the onset of RS, also known as reactive arthritis, had a genetic component and could also be triggered by a sexually-transmitted disease.  (See medical articles on RS, labeled as "Correspondence" and "Web/HTML Documents" received into the Veteran's electronic record on April 27, 2012, and February 17, 2016, respectively). 

The Veteran's service treatment records confirm that he received treatment for chlamydia and probable herpes in September 1987 and November 1998, respectively.  

Post-service VA and private treatment records reflect that the Veteran was diagnosed with RS in 1995 (See December 2008 VA treatment record, associated with records, dated from November 2005 to December 2008, labeled as "Medical Treatment Record-Government Facility" and received into the electronic record on March 5, 2009).  When seen at a private clinic in January 1999 for questionable psoriatic arthritis, the examining VA clinician noted that the Veteran had not had a preexisting dysentery-like illness or urogenital infections that could have triggered a reactive arthritis "that was clearly clinical manifest."  A duplicate of the January 1999 reports contains an opposing history, noting that the Veteran had a history of preexisting dysentery-like illness or urogenital infections.  (Compare, January 1999 report, prepared by the Guthrie Clinic, labeled as "Medical Treatment Record-Non-Government Facility" and received into the electronic record on October 17, 2008 and May 21, 2012, respectively).  

A November 2000 report, prepared by Family Medicine of Ithaca, contains the examiner's notation that the Veteran's "'reactive arthritis'" had been diagnosed three (3) years earlier, and that he had had an episodes of genital herpes.  The exact timeframe of the herpes episode was not provided (i.e, service or post-service).  The Veteran was diagnosed with classic RS with circinate balanitis.  (See November 2000 report, prepared by Family Medicine of Ithaca, labeled as "Medical Treatment Record-Non-Government Facility" and received into the electronic record on November 10, 2008).  Finally, a March 2016 report, prepared by the Orlando Arthritis Institute, contains an impression, in part, of RS associated with inflammatory spondylitis.  The examining clinician indicated that the Veteran's disease process was probably triggered by a previous chlamydial infection.  The exact timeframe of the chlamydial infection was not provided (i.e, service or post-service).  (See March 2016 report, prepared by Orlando Arthritis Institute, labeled as "Medical Treatment Record-Non-Government Facility" and received into the electronic record on April 11, 2016).

As the evidence suggests that the Veteran's in-service chlamydia and possible herpes diagnosis may be related to his current Reiter's syndrome, a VA examination is required to determine whether his Reiter's syndrome is related to his period of active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
B.) Lumbar Spine

Concerning the Veteran's service-connected lumbar spine disability, VA last assessed the severity of this disability in January 2012 . (See January 2012 VA spine examination report).  The Veteran testified before the undersigned that his back had continued to get worse over the years..  He requested that he be afforded another VA examination of his lumbar spine.  (T. at pgs. 10-11). 

 Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the United States Court of Appeals for Veterans Claims has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 63 (1992).  In light of the Veteran's testimony that his low back pain had worsened, the Board finds that a new medical examination of his low back is necessary to determine its current severity.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for a VA rheumatology examination by an appropriately qualified examiner to determine the nature and likely etiology of his Reiter's syndrome.  The Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic records, including a copy of this REMAND, must be made available to the examiner for review.  The examination report should reflect that such a review was conducted.

The examiner must respond to the following question: 

Is it at least as likely as not (50 percent probability or more) that the Veteran's Reiter's syndrome had its onset in service, or is otherwise etiologically related to any injury, disease, or event during his active duty service, notably his treatment for chlamydia and possible herpes in September 1987 and November 1998, respectively? 

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for an appropriate VA examination for the purposes of assessing the nature and severity of his service-connected lumbar spine disability.  The Veteran's VBMS and Virtual VA electronic records must be made available to each examiner for review of pertinent documents therein in conjunction with his or her respective examination, and the examiner should confirm that such records were reviewed.  The examiner should provide opinions and analysis as to the following matters:
   
The examiner must conduct range of motion studies of the lumbar spine, and commentary must be provided as to the extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.
   
The frequency and duration of any doctor prescribed bedrest (i.e., incapacitating episodes) caused by the lumbar spine disability must be described. If no bedrest has been prescribed, the examiner should so state.
   
4.  The RO should review the electronic record and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the requisite report must be returned for corrective action.  38 C.F.R. § 4.2 (2015); see also Stegall v. West, 11 Vet. App. 268 (1998). 

5.  The RO must notify the Veteran that it is his responsibility to report for the above-scheduled rheumatology and spine examinations and to cooperate in the development of the claims for service connection for RS and an initial disability rating in excess of 20 percent for the service-connected low back disability.  The consequences for failure to report for a VA examination without good cause may include rating the claim on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for an examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

6.  Readjudicate the claims of entitlement to service connection for Reiter's syndrome and entitlement to an initial rating in excess of 20 percent for a low back disability on appeal.  If the maximum benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) that addresses all the evidence received since the RO issuance of an October 2014 SSOC, wherein the RO addressed the above-cited service connection and initial rating issues on appeal.  The Veteran should be given adequate time to respond to the SSOC. Thereafter, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


